DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE and Amendments filed on 12/11/2020.

Reasons of Allowance

Claims 1 - 4, 6 - 18 and 21 - 23 are allowed.  Claims 1 - 4, 6 - 18 and 21 - 23 are renumbered as 1 - 13, 16 - 19, 14, 15 and 20, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image processing apparatus of claim 1 and the control method of claim 15.
Specifically, the prior arts of record, alone or in combination, fails to teach “the controller determines whether data received from the external apparatus is the destination information, and wherein the controller turns on the display based on receipt of an access from the external apparatus and then causes the display to display at least the destination information that is received based on the access, in a case where it is determined that the data received from the external apparatus on the access is the destination information”, in combination with all other limitations as claimed in independent claims 1 and 15.
The above limitations generally involve an image processing apparatus that reads an image of a document to generate image data based on the image and transmits image data.  The image processing apparatus comprising: a receiver configured to receive destination information from an external apparatus via wireless communication; a display; a controller configured to cause, based on receipt of the 
The prior art of record is seen as teaching: 
Naito (U.S PreGrant Publication No. 2017/0171414 A1) teaches a data transmission apparatus (i.e., an information processing apparatus (MFP) 102, abstract, ¶0035) that can transmit data and receive at least a destination of the data from an external apparatus (e.g., capable of transmitting and receiving any data (including destination) from an mobile terminal 101 in order to exchange, ¶0035, ¶0037, ¶0042), the data transmission apparatus comprising: 
a reader (i.e., a scanner, ¶0036) configured to read an image of an original (i.e., configured to read images from multiple sheets or from a document, ¶0036, ¶0142); 
a network interface (e.g., a network interface (I/F) 207, ¶0032) configured to transmit image data of the read image (e.g., configured to transmit image data of the scanned image when a “scan and transmit ” application is used, ¶0046, ¶0049, ¶0142); 
a display (i.e., display 211, Fig. 2, ¶0032) configured to display a setting screen including a display field for at least the destination of the data (i.e., configured to display a setting screen including a display field for the destination of the data, Figs. 2 – 3, ¶0094, ¶0105 - ¶0106); 
a receiver (e.g., a receiving means, ¶0086, ¶0093, ¶0105) configured to receive the destination displayed in the display field from the external apparatus (e.g., configured to receive the destination displayed in the display field from the mobile terminal 101, ¶008, ¶0026, ¶0086, ¶0105); and 
e.g., an operation unit controller 208, Fig. 2) configured to perform control such that another display appears based on receipt of the destination and that the setting screen where the destination is input in the display field is displayed (e.g., configured to perform control such that the display (e.g., a pop-up) is displayed based on the receipt of the destination and the setting screen where the destination is input in the display field is displayed, ¶0105 - ¶0106, Figs. 12, 13); and
Emerson (PreGrant Publication No. 2011/0126258 A1) teaches a display is turned on based on the receipt of the destination (Emerson: e.g., a display 124 is powered on in response to receiving inputs from at least a contact, ¶0027); but neither of them teaches “the controller determines whether data received from the external apparatus is the destination information, and wherein the controller turns on the display based on receipt of an access from the external apparatus and then causes the display to display at least the destination information that is received based on the access, in a case where it is determined that the data received from the external apparatus on the access is the destination information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674